Derbigxy, J.
delivered the opinion of the court. The plaintiff sold to the defendant a ne- . ' gro slave, and took his promissory note, which net being; paid at maturity, he obtained an order of seizure on the exhibition of a deed of mortgage, executed by the vendee. It appears that the slave was then in the possession of athird person, Charles Tessier, who had bought him from the defendant, and who made opposition to the sale, and obtained a writ of injunction. In this state of things the cause was set down for trial, anil judgment was given for the defendant. The plaintiff appealed.
The record contains all the facts, and nothing appears on the face of it that can enable us to understand the reasons of the decision. T*»e debt is proved, and although the judge puiy have thought that the plaintiff could uot proceed *411by seizure, in the hands of a third possessor, . « • « i * without having first obtained a condemnation against the defendant, he ought to have given judgment for the amount of the note, and let the piaintiff have his remedy afterwards against the third possessor, in the manner pointed out by law.
Turner for the plaintiff, Maybin for the defendant.
It is, therefore, ordered, adjudged and decreed that the judgment of the district court he annulled, avoided and reversed, and that judgment be entered for the plaintiff, and appellant, against the defendant, ano appellee, for the sum of eight hundred dollars with costs, except those of the seizure, which must be supported by the plaintiff.